UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 5, 2013 Amarillo Biosciences, Inc. (Exact Name of registrant as specified in its charter) Texas 0-20791 75-1974352 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4134 Business Park Drive, Amarillo, Texas79110-4225 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code(806) 376-1741 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 (a) Departure of Officer Martin J. Cummins resigned as Vice President of Clinical and Regulatory Affairs from the Company effective August 31, 2013. Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. AMARILLO BIOSCIENCES, INC. Date: September 5, 2013 By:/s/ Stephen T. Chen Stephen T. Chen, Chairman of the Board, and Chief Executive Officer
